476 F.2d 1285
Guadalupe GUAJARDO, Jr., Petitioner-Appellant,v.C. L. McADAMS, Warden, Wynne Unit, Texas Department ofCorrections, Respondent-Appellee.
No. 73-1497.
United States Court of Appeals,Fifth Circuit.
May 14, 1973.

Harry Reasoner, Richard J. Trabulsi, Houston, Tex.  (Court-appointed), for petitioner-appellant.
John L. Hill, Atty. Gen., Gilbert J. Pena, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to consider this cause en banc,


2
It is ordered that the above entitled cause shall be heard en banc with oral argument on a date hereafter to be fixed.